Citation Nr: 0002711	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-17 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between chronic 
fatigue syndrome and exposure to herbicide or any other 
incident of service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for chronic 
fatigue syndrome is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records, including an examination for service 
separation in May 1969 are negative for any complaint, 
treatment, or diagnosis of chronic fatigue syndrome.  Upon 
separation there were no abnormalities noted with the 
exception of a pregnancy.  

Private medical records dated from December 1993 to November 
1997 show that the veteran was seen with complaints of 
decreased energy and treated for chronic fatigue syndrome. 

In statements dated in May and August 1995, R.D., M.D., 
reported that he had initially treated the veteran for 
chronic fatigue syndrome in July 1991.  He further reported 
that the veteran's chronic fatigue syndrome was considered 
permanently disabling since November 1992.  

VA outpatient treatment records dated from March to December 
1996 show that the veteran was seen intermittently with 
complaints of symptoms consistent with chronic fatigue 
syndrome.  Chronic fatigue syndrome was noted.  

In a September 1996 statement, R.K., M.D., reported that he 
had treated the veteran for the permanently disabling chronic 
fatigue syndrome.  

The veteran was accorded a personal hearing in August 1997.  
At that time, she testified that while in Saigon in the 
1960's, she was hospitalized for a week with a very high 
fever, vomiting, and diarrhea of unknown origin.  She 
reported that she believed that this incident represented the 
onset of her problems.  She reported that while on a military 
flight to the United States she was surrounded with many 
people who had active tuberculosis.  She reported that she 
was given a prophylactic medication for a year and did not 
contract the disease.  She testified that she felt that the 
medication could have caused her chronic fatigue syndrome.  
She reported that she was diagnosed with chronic fatigue 
syndrome in 1991 by a process of elimination of other 
possible causes for her symptoms of diarrhea, fatigue, and 
cognitive deficits.  She was also told that she probably had 
irritable bowel syndrome to explain the diarrhea.  She had 
Guillaine-Barre syndrome in 1975 after a flu shot and non-
clinical hepatitis in the 1980's.

She also testified that no one knew the cause of chronic 
fatigue syndrome and that no doctor had told her it was 
related to Agent Orange exposure or to medication, for 
tuberculosis prophylaxis.  

In a VA progress noted dated in September 1997, Dr. K. 
reported a diagnosis of chronic fatigue syndrome - etiology 
unclear.  He further reported that it was possible that some 
environmental factor during service in Vietnam or during the 
years since was a major contributor.  

VA treatment records dated from September 1995 to February 
1999, show treatment for chronic fatigue syndrome and 
conditions not currently at issue.

Pertinent Law and Regulations

The threshold question to be answered in this case is whether 
the appellant has submitted evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The term herbicide agent means a chemical in herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam Era.  
38 C.F.R. § 3.307(a)(6) (1999).  The Board acknowledges that 
the veteran's service included time in Vietnam and that her 
medals include the National Defense Service Medal, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. § 
3.309(e) (1999).  38 C.F.R. § 3.307(a)(6) (1999).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era.

In the instant case, chronic fatigue syndrome is not among 
the diseases subject to presumptive service connection under 
the provisions of § 3.309(e).  Nonetheless, service 
connection would still be available if there were competent 
evidence linking a current diagnosis of chronic fatigue 
syndrome to Agent Orange exposure or some other incident of 
service. 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub.L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F. 3d, 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The only competent evidence linking the veteran's chronic 
fatigue syndrome to service consists of VA examiner's opinion 
that it was "possible" that the some environmental factor 
during service in Vietnam or during the years since was a 
major contributor.

The Court has previously held that statements from doctors 
that are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to well ground a claim.  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a nexus.  Cf. Watai v. 
Brown, 9 Vet. App. 441, 444 (1996).  An etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  Lee v. 
Brown, 10 Vet. App. 336, 339 (1997) (applying the Tirpak and 
Watai analysis to a determination as to whether evidence was 
new and material).  In Bostain v. West, 11 Vet. App. 124, 127 
(1998) the Court held that a doctor's opinion that a service 
related condition "may" have contributed to death, was too 
speculative to constitute material evidence.  See also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical 
opinion expressed in terms of "may" or "may not" was too 
speculative to establish a plausible claim).

Dr. K.'s September 1997 statement is inconclusive as to 
etiology.  First it merely notes that it was "possible" that 
some environmental factor during service in Vietnam was a 
major contributor in the veteran's chronic fatigue syndrome.  
Second, his statement implies that it was equally possible 
that the environmental exposure occurred after service.  
Finally, his diagnosis was that the etiology of the veteran's 
chronic fatigue syndrome was unclear.  The physician's 
opinion, falls into the category of being inconclusive, and 
thus too speculative to constitute competent evidence of a 
nexus between chronic fatigue syndrome and service.

Although the record reflects that the veteran is a registered 
nurse, there is no evidence that she has acquired any 
expertise required to render a medical diagnosis or to render 
an opinion concerning the medical etiology of chronic fatigue 
syndrome.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); 
but cf. Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  In a 
statement dated in September 1997, the veteran indicated that 
her area of expertise was as a nurse anesthesiologist.  At 
the hearing she testified that she had not worked as a nurse 
since approximately 1991.  While the veteran is competent to 
testify as to symptoms she experienced, she is not competent 
to provide a diagnosis or etiological opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Even if the veteran were deemed competent to testify as to 
the etiology of chronic fatigue syndrome, her testimony and 
statements have been to the effect that the cause of that 
syndrome is unknown.  Accordingly, her statements as to her 
belief that her syndrome is related to Agent Orange, 
tuberculosis prophylaxis or a fever in service must be seen 
as speculative.

There is no other competent evidence of a nexus between 
chronic fatigue syndrome and service.  Therefore, the claim 
is not well grounded.  Because the claim for service 
connection for chronic fatigue syndrome is not well grounded, 
the claim must be denied.


ORDER

Service connection for chronic fatigue syndrome is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

